Citation Nr: 0930178	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as a surviving spouse for the 
purposes of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Megan L.  Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1957 to 
September 1959, from November 1962 to November 1965, and from 
September 1966 to May 1969.  He died in May 2006.  The 
appellant alleges that she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Montgomery in August 2008 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

The credible evidence supports a finding that the appellant 
and the Veteran had a common law marriage more than one year 
prior to the Veteran's death and as early as 2002; that the 
two parties continuously cohabitated from 2002 until his 
death; and that there is no other legal surviving spouse 
entitled to benefits.




CONCLUSION OF LAW

The common law marriage between the Veteran and the appellant 
is deemed valid, establishing the appellant as his surviving 
spouse for the purposes of VA benefits.  38 U.S.C.A. §§ 101, 
103, 5107(b) 1304, 1310, 1311, 1541 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.52, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); Badua v.  Brown, 5 
Vet.  App.  472, 474 (1993).  Here, the parties resided in 
Alabama, which recognizes common law marriage.  Ala.  Code 
§ 1-3-1 (1975).

Regardless, where an attempted marriage is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.

In Colon v.  Brown, 9 Vet.  App.  104, 107 (1996), the United 
States Court of Appeals for Veterans Claims determined that 
in cases where there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

Such an attempted marriage will be "deemed valid" if: (a) 
the attempted marriage occurred one year or more before the 
Veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the Veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In jurisdictions where marriages other than by ceremony are 
recognized, marriage will be established by affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  See 38 C.F.R. § 
3.205(a).

If the provisions of 38 C.F.R. § 3.205(a) are satisfied, as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the Veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).

The appellant submitted a VA Form 21-4170, Statement of 
Marital Relationship, on which she delineated the periods of 
cohabitation with the Veteran, attesting that she and the 
Veteran had lived together as husband and wife from April 
2002 until his death in May 2006.  She also submitted copies 
of several credit cards held in both the name of the 
appellant and the Veteran, as well as cell phone accounts 
held in both parties' names.

The appellant submitted two sworn statements attesting to the 
relationship between the appellant and the Veteran.  One 
statement came from the appellant's nephew who lived next 
door to the home the appellant shared with the Veteran.  The 
appellant's nephew stated that he had daily interaction with 
the appellant and Veteran and that he believed them to be 
married because they lived together and shared bills.  He 
also stated that the he heard the appellant and Veteran refer 
to each other as husband and wife at a Christmas party in 
2004.  

The second statement came from the appellant's coworker who 
stated she interacted with the appellant regularly as 
coworkers for fifteen years and socially three times a month.  
She stated she interacted with the Veteran on a monthly basis 
during holidays, dinners, and other social visits.  She 
stated she believed that the appellant and Veteran were 
married because both were totally devoted to each others' 
needs and wants.  The coworker stated that she heard the 
Veteran and appellant refer to each other as husband and wife 
in June 2004 in Dothan, Alabama.

In her testimony before the undersigned Veteran's Law Judge, 
the appellant explained that she met the Veteran over the 
internet in 2000 while the Veteran was living in Pennsylvania 
and the appellant in Alabama.  She met the Veteran in person 
in 2001 in Pennsylvania when she attended a conference in 
Philadelphia.  From there she states she continued her 
relationship with the Veteran over the internet and with 
phone calls.  The Veteran came to visit her in early 2002 and 
stayed for about a week.  He moved to Alabama permanently in 
April 2002 where he resided in the appellant's house.  The 
appellant stated that at that time she was free to marry as 
she had been divorced since 1976.  She also stated that to 
the best of her knowledge the Veteran was also free to marry 
at this time.  

The appellant worked as a nurse at the time the Veteran moved 
into her home, but stated that the purpose of his move was 
not for her to provide him with nursing care.  The appellant 
stated that she did not require the financial support of the 
Veteran at that time, and that he had social security 
benefits sufficient to have lived on his own if he had so 
chosen.  She stated that they shared household expenses and 
responsibilities.  The appellant stated that she did not 
discuss getting married with the Veteran because they had 
already discussed that they considered each other husband and 
wife.  

The appellant explained that the Veteran established himself 
with VA treatment centers in Alabama and stated that he was 
divorced because he was advised by people at the VA that his 
access to benefits would be limited or terminated if he were 
married and claimed the appellant's income.  The appellant 
stated that she put divorced on the Veteran's death 
certificate for the same reasons.  The appellant paid for the 
Veteran's burial expenses with only limited assistance from 
the Veteran's estranged brother.  

The appellant was denied Social Security benefits because she 
could not provide a divorce decree for the Veteran.  She said 
she was told that Social Security felt it was better for her 
to go through VA.  At the time she was only 58 and still 
working so the appellant did not feel there was a reason for 
her to appeal the Social Security decision because she could 
not have drawn the benefits regardless of marital status.

The appellant stated that the Veteran had been married in the 
sixties, but was divorced in 1964.  The divorce is indicated 
on the Veteran's DD 214.  There is an indication he may have 
remarried and divorced in the 1980s, however the appellant 
had very little information about this relationship.  She 
stated that he was in a relationship and moved to 
Pennsylvania with a woman and they lived together there.  The 
appellant said this woman left when the Veteran fell ill and 
had to have surgery, around 1988.  The appellant does not 
know if the Veteran was married to this woman or if it was 
just a relationship.  She seems to have stated that she first 
became aware of the possibility of a prior marriage when she 
met the Veteran's brother after the Veteran's death.  In any 
event, she stated that as far as she knew, the Veteran was 
free to marry her when he moved to Alabama.  The appellant's 
claim indicates that the Veteran was divorced in 1987, but 
the appellant indicated she did not know and that it must 
have been filled out by the representative from the American 
Legion.

In light of the evidence, and in resolving all doubt in her 
favor, the appellant is entitled to recognition as the 
Veteran's surviving spouse.  The Veteran and the appellant 
lived together as husband and wife for four years prior to 
the Veteran's death.  They shared credit card and cell phone 
accounts.  They shared household expenses and 
responsibilities.  They were known among their community as 
husband and wife.  Affidavits from individuals who had 
regular contact with both the appellant and Veteran indicate 
the couple presented themselves and married.  And, to the 
extent that there may have been a legal impediment to the 
Veteran and appellant's marriage (not that such is proven by 
the record), the Board finds that the impediment was not 
known by the appellant.  See 38 C.F.R. § 3.52.

The appellant paid for the Veteran's funeral expenses.  While 
the appellant was not listed as the Veteran's wife on VA 
records, this is explained by the Veteran's fear of losing 
the benefit of free medication due to the inclusion of his 
wife's income.  The appellant, again fearing the loss of 
benefits, excluded herself as spouse on the death 
certificate.  She was, however, included as the source of the 
information on the certificate.  

Additionally, there is no impediment to the marriage as the 
claims folder indicates that the Veteran had ended any 
previous marriages with divorce.  The appellant has stated 
she was unaware of any reason why she and the Veteran could 
not be married.  She stated this under oath during her 
testimony and there no evidence to the contrary.  As she has 
met the requirements of 38 C.F.R. § 205(a) and 38 C.F.R. 
§ 3.52, she is entitled to be recognized as the Veteran's 
spouse.  38 C.F.R. § 3.205(c).

As a final matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As 
discussed above, the Board finds that a grant of the appeal 
is warranted; therefore, a full discussion of whether VA met 
these duties is not needed.


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for VA purposes is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


